                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA




In re                                                                     Case No. 18−31098
                                                                          Chapter 7
Frank L McCall ,

        Debtor.


                                   NOTICE OF DEFICIENCY

This notice identifies one or more deficiencies of the petition filed in the above−referenced case.
All documents filed must contain the case number.


1. Fees
Petition filing fees that are to be paid in installments must be accompanied by an application to
pay in installments. This case is subject to immediate dismissal if the filing fee is not submitted
within 36 hours of filing the petition.
        Chapter 7 Filing Fee ($335)

2.   Application to Pay Filing Fees in Installments (Official Form 103A)
Debtor must be an individual and must submit a signed application with the petition for court
approval. [Rule 1006(b), Federal Rules of Bankruptcy Procedure]

3.    Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B)
For individuals who cannot pay the filing fee in full or in installments. The case is subject to
immediate dismissal if the application to have the filing fee waived is not submitted within 36
hours after filing the petition. [28 U.S.C. §1930(f) and Rule 1006(c), Federal Rules of Bankruptcy
Procedure]

4. Debtor's and/or Debtor's Attorney's Information
        Debtor's address and/or phone number is missing or incomplete
        Attorney's address and/or phone number is missing or incomplete
        Official Form 121, Statement About Your Social Security Numbers, is missing (pro se
debtors only)

5. Declarations and Signatures
This must be submitted within 14 days of filing the petition.
        Signature of debtor, whether represented by attorney or acting pro se (page 6 of petition,
Official Form 101)
        Debtor's attorney's signature (page 7 of petition, Official Form 101)
        Additional signature of pro se debtor, (page 8 of petition, Official Form 101)
        Declaration about an Individual Debtor's Schedules (Official Form 106Dec)
        Bankruptcy Petition Preparer's Notice, Declaration and Signature (Official Form 119)

6.   Names and Addresses of All Creditors of the Debtor
This must be submitted within 72 hours of filing the petition.


Case 18-31098       Doc 33     Filed 02/08/19 Entered 02/08/19 10:33:55             Desc Ntc Defic
                                   Ch 7 Vol Ind Page 1 of 2
7.   Statement of Monthly Income (Official Form 122A−1)
This must be submitted within 14 days of filing petition. [11 U.S.C. §521(a)(1)(B)(v) and Rule
1007(b), Federal Rules of Bankruptcy Procedure]

8.     Payment Advices
This must be submitted within 14 days of filing the petition. Debtor must submit either (a) copies
of all payment advices or other evidence of payment received by the debtor from any employer of
the debtor within 60 days before the date of the filing or (b) a statement concerning payment
advices. (See local forms) [11 U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b), Federal Rules of
Bankruptcy Procedure]

9. Schedules and Other Documents
This must be submitted within 14 days of filing the petition. [11 U.S.C. §521(a)(1) and Rule
1007(b) and (c), Federal Rules of Bankruptcy Procedure]

         106Sum                Schedule E/F           Schedule J
         Schedule A/B          Schedule G             Schedule J−2 (required if you are joint
         Schedule C            Schedule H          debtors living in separate households)
         Schedule D            Schedule I

10.   Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form
107)
This must be submitted within 14 days of filing the petition. [Rule 1007(b) and (c), Federal Rules
of Bankruptcy Procedure]

11.    Disclosure of Compensation of Attorney for Debtor (Form 2030)
This must be submitted within 14 days of filing the petition or any other date set by the court. [11
U.S.C. §329 and Rule 2016(b), Federal Rules of Bankruptcy Procedure]

12.    Disclosure of Compensation of Bankruptcy Petition Preparer (Form 2800)
This must be filed with the petition if a bankruptcy petition preparer prepares the petition. [11
U.S.C. §110(h)(2)]

13.     Statement of Intention for Individuals filing Under Chapter 7 (Official Form 108)
Required if the debtor is an individual and the schedule of assets and liabilities contains consumer
debts secured by property of the estate. This statement must be submitted within 30 days of filing
the petition or by the date set for the §341 meeting of creditors, whichever is earlier. [Rule 3015,
Federal Rules of Bankruptcy Procedure]

14.    Documents are not legible

15.    Other:



Dated February 8, 2019




                                                 Juan−Carlos Guerrero
                                                 Clerk of Court
Case 18-31098       Doc 33     Filed 02/08/19 Entered 02/08/19 10:33:55             Desc Ntc Defic
                                   Ch 7 Vol Ind Page 2 of 2
